Citation Nr: 0819775	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatic 
heart disease with aortic valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
February to September 1976.  Further, the record reflects he 
has had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, found that 
new and material evidence had not been received to reopen the 
claim of service connection for heart disease.  The RO 
subsequently determined in the January 2007 Statement of the 
Case (SOC) that new and material evidence had been received, 
but denied the underlying service connection claim on the 
merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

For the reasons stated below, the Board concurs with the RO's 
determination that new and material evidence has been 
received regarding the veteran's heart disease claim.  
However, additional development is required with respect to 
the underlying service connection claim.  Accordingly, that 
issue will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the issue adjudicated by this decision has 
been completed.

2.  Service connection was previously denied for heart 
disease by rating decisions promulgated in May 1989, January 
1992, and April 2004.  The veteran was informed of these 
decisions, including his right to appeal.  Although he 
initiated an appeal to the May 1989 and April 2004 decisions, 
he did not perfect it by filing a timely Substantive Appeal 
after SOCs were promulgated in August 1989 and November 2004.

3.  The evidence received since the last prior denial was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received to reopen the 
claim of entitlement to service connection for rheumatic 
heart disease with aortic valve replacement, the claim is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant requirements 
with respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for rheumatic heart 
disease with aortic valve replacement.  Accordingly, any 
deficiency under the VCAA regarding that aspect of his appeal 
has been rendered moot, and no further discussion is 
warranted.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of ACDUTRA during 
which the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.  In this case, the service records, 
including a DD Form 214, reflect the veteran served a period 
of ACDUTRA from February to September 1976.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Historically, service connection was previously denied for 
heart disease by rating decisions promulgated in May 1989, 
January 1992, and April 2004.  The veteran was informed of 
these decisions, including his right to appeal.  Although he 
initiated an appeal to the May 1989 and April 2004 decisions, 
he did not perfect it by filing a timely Substantive Appeal 
after SOCs were promulgated in August 1989 and November 2004.  
Consequently, these decisions are final.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001).

The evidence on file at the time of the prior denials 
includes the veteran's own statements, his service treatment 
records, and post-service medical records which cover a 
period through 2004.

In pertinent part, the veteran has consistently contended 
that his heart disease developed as a result of elevated 
fevers he had while on ACDUTRA in 1976.  His service medical 
records confirm he was treated for fevers during this period.  
For example, records dated in February 1976 show a fever of 
105.  Nevertheless, no chronic heart disability was diagnosed 
during this period, and his heart was clinically evaluated as 
normal on his September 1976 separation examination.

The veteran's post-service medical records reflect, in 
pertinent part, that he was noted as having heart murmurs in 
November 1976.  However, he was not diagnosed with chronic 
heart disease until years after this period of ACDUTRA.

The record reflects that the veteran's claim was previously 
denied, in essence, because the heart disease was not 
manifested in service or within one year after discharge.  
Further, an August 2003 from R. E. B., MD (hereinafter, "Dr. 
B") which opined that the current heart condition "may have 
been precipitated by an underlying infection, which he 
contracted while under military service" was found to be too 
speculative to be of any significant probative value.

The evidence added to the record since the last prior denial 
includes additional statements from the veteran, to include 
his March 2008 hearing testimony, as well as additional post-
service medical records.  Significantly, this evidence 
includes a new medical statement from Dr. B, dated in August 
2005, in which he noted the veteran apparently suffered high 
spiking fevers while in the military, and indicated that the 
current disability may be etiologically related thereto.

Inasmuch as Dr. B's August 2005 statement indicates a 
possible causal relationship between the current disability 
and the confirmed events of active service, the Board finds 
that this evidence relates to an unestablished fact necessary 
to substantiate the claim, is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim.  Thus, new and material evidence has been received 
in accord with 38 C.F.R. § 3.156(a).

Adjudication of the veteran's appeal does not end with a 
finding that new and material evidence has been received to 
reopen the previously denied claim.  For the reasons 
addressed in the REMAND portion of the decision below, the 
Board finds that additional development is required to 
address the merits of the underlying service connection 
claim.


ORDER

New and material evidence having been received to reopen the 
claim of entitlement to service connection for rheumatic 
heart disease with aortic valve replacement, the claim is 
reopened.  To this extent only, the benefit sought on appeal 
is allowed.


REMAND

Initially, the Board notes that the statements from Dr. B 
regarding the etiology of the veteran's heart disease do 
appear to be speculative in nature.  The Court has found that 
purely speculative medical opinions do not provide the degree 
of certainty required for medical nexus evidence.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish a plausible claim"); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative); see also 38 C.F.R. § 3.102 (By 
reasonable doubt is meant ... a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.).  

The Board further notes that it does not appear from his 
statements that Dr. B actually reviewed the veteran's VA 
claims folder when he promulgated his opinions in this case.  
In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).

Despite the foregoing, the Board cannot ignore the fact that 
Dr. B's opinions do indicate a possible etiological 
relationship between the veteran's current heart disease and 
his 1976 period of ACDUTRA, particularly the August 2005 
statement indicating a possible link to in-service elevated 
fevers.  The Board has already acknowledged that the veteran 
had such fevers during this period.  However, given the 
aforementioned deficiencies in Dr. B's statements, the Board 
finds that the etiology of the veteran's heart disease is 
unclear from the competent medical evidence of record.

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin, 1 Vet. App. at 175.  In view of the 
foregoing, the Board concludes that a new examination is 
necessary for a full and fair adjudication of the veteran's 
claim.  Therefore, a remand is required in the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For these reasons, the veteran's case is REMANDED for the 
following:

1.  Obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his heart disease since 
August 2005.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his heart disease.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following evaluation of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current heart disease is 
causally related to his 1976 period of 
ACDUTRA, to include the elevated fevers 
therein.  A complete rationale for any 
opinion expressed should be provided

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental SOC, which addresses all 
of the evidence obtained after the issuance of the January 
2007 SOC, and provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


